Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed January 13, 2021 is acknowledged.  Claims 2 and 8 are amended. Claims 12-20 are added. Now, Claims 1-20 are pending.

2.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20201010) is/are removed.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: KR296 (KR 10 2017 0103296).
KR296 discloses a hydrophilic coating composition comprising a resin derived from a sulfobetaine (meth)acrylamide and a solvent (e.g., water). The resin contains a terminal group containing a sulfur atom and a silanol and/or a reactive silyl group capable of being converted into a silanol group upon hydrolysis. The coating composition has a pH value of about 1.0 to about 7.0. The coating th paragraph from bottom, page 5, 1st paragraph, page 6, 6th paragraph, page 12, 1st paragraph and Examples) However, KR296 does not teach or fairly suggest the presently claimed ratio of the mass of the resin (A) to the mass of the surface treatment liquid. Especially, Applicant showed the criticality of such a ratio. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



klp
March 3, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765